Citation Nr: 1814022	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  17-40 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ulcer disease.

2.  Entitlement to service connection for dyspepsia.

3.  Entitlement to service connection for a urinary disability to include urinary incontinence, dysuria and hematuria.

4.  Entitlement to service connection for squamous cell carcinoma (skin cancer), including as due to exposure to ionizing radiation.

5.  Entitlement to service connection for bilateral cataracts, including as due to exposure to ionizing radiation.

6.  Entitlement to service connection for anemia, including as secondary to ulcer disease.

7.  Entitlement to an initial compensable rating for residual scars associated with ischemic heart disease.

8.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to February 1960 and from September 1962 to January 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The February 2013 rating decision, in pertinent part, denied service connection for bilateral cataracts, ulcer disease, dyspepsia, anemia secondary to ulcer disease, hematuria, dysuria and squamous cell carcinoma; service connection was granted for scars with a 0 percent rating effective February 9, 2011 and for lumbar degenerative disc disease (DDD) with a 10 percent rating effective February 9, 2011.  In a June 2014 statement, the Veteran notified the RO that he wanted to withdraw his request for a Board hearing.  Therefore, the Board has deemed his request for a hearing withdrawn.  See 38 C.F.R § 20.704(d).  

The Board has recharacterized the claim of service connection for urinary incontinence as a claim of service connection for urinary disability to encompass all disorders that are reasonably raised by the record including urinary incontinence, dysuria and hematuria.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of earlier effective dates for service-connected lumbar DDD and scars associated with ischemic heart disease have been raised by the record in the Veteran's July 2017 Substantive Appeal, and by the Veteran's attorney in a November 2017 brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral cataracts and skin cancer are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Ulcer disease was not manifested in service or within one year following the Veteran's separation from service and may not be presumed to be related.

2.  Dyspepsia was not manifested during the Veteran's service, and is not shown to be related to his service.

3.  A urinary disability did not have its clinical onset in service and is not otherwise related to service.

4.  Anemia was not manifested in service or within one year following the Veteran's separation from service; and is not shown to be related to his service or to have been caused or aggravated by a service-connected disability.

5.  At no time under consideration were the Veteran's residual scars associated with ischemic heart disease shown to have been painful, unstable, involving an area of at least 6 square inches (39 square centimeters) or more, or resulting in any disabling effects.

6.  At no time under consideration was the Veteran's service-connected lumbar DDD disability shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less or combined range of thoracolumbar motion limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; the spine is not ankylosed; and compensable neurological manifestations have been separately rated.


CONCLUSIONS OF LAW

1.  Service connection for ulcer disease is not warranted.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  Service connection for dyspepsia is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  Service connection for urinary disability is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  Service connection for anemia is not warranted.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

5.  A compensable rating for residual scars associated with ischemic heart disease is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Codes (Codes) 7800-05 (2017).

6.  A rating in excess of 10 percent is not warranted for the Veteran's lumbar DDD disability.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria, Factual Background and Analysis

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because dyspepsia and urinary disability are not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain disabilities, including ulcer disease, arthritis and anemia, are presumed to be service connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In the alternative, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Ulcer Disease, Dyspepsia and Anemia

In an October 1993 memorandum between physicians, the Veteran was described as having a history of chronic ulcer disease.  It was noted that he was still having a lot of problems even on Tagament and it was felt that he may need to have an esophagogastroduodenoscopy (EGD).  In a November 1993 private consultation report, the assessment was dyspepsia, not improving with symptoms.  A December 1993 operative report notes indications the Veteran had dyspepsia and underwent a EGD.  The impression was duodenal ulcer with duodenitis and probable antritis.  A January 1994 private treatment report notes the findings from the EGD revealed a small duodenal ulcer with significant duodenitis, antritis, and a small hiatal hernia.  In a February 1994 follow-up after the EGD it was noted that there were no signs of dyspepsia, abdominal pain or other complaints.

In May 2009 the Veteran underwent an EGD plus biopsy.  It was reported that he had a history of iron deficiency anemia.  The impression was erosive distal esophagitis status post multiple biopsies.  A separate May 2009 report noted a pre-operative diagnosis of anemia and a postoperative diagnosis of esophagitis, with the final diagnosis of epithelial erosion (no dysplasia or malignancy).  

In a November 2011 VA environmental examination report, it was noted that the Veteran had no nausea, vomiting or diarrhea.  He had been eating drinking, voiding and defecating in his normal fashion. 

The evidence shows the Veteran has had ulcers, dyspepsia and anemia.  Ulcers and dyspepsia were diagnosed in the 1990's and a history of iron deficiency anemia was reported in May 2009.  In essence, the Veteran asserts he had the onset of manifestations of these disorders in service.  His service treatment records, however, are negative for each of these disorders being manifested during service. His service separation examination shows no pertinent complaints or findings regarding ulcers, dyspepsia or anemia.  The earliest postservice records for treatment for ulcers and dyspepsia are dated in October and November 1993, respectively, approximately 14 years after service.  In October 1993 it was noted that the Veteran had a history of chronic ulcer disease and was being treated with Tagament.  In November 1993 the assessment was dyspepsia.  The earliest post service notation of anemia was in 2009, approximately 30 years after service, when anemia was diagnosed pre-operatively when the Veteran underwent an EGD and biopsy.  Ulcers, dyspepsia, and anemia were not manifested in service and were not clinically noted for many years after service.  Accordingly, service connection for ulcers, dyspepsia and anemia on the basis that such disabilities became manifest in service and persisted, or ulcer disease and anemia on a presumptive basis (as chronic diseases under 38 U.S.C. §  1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a)), is not warranted.

The Veteran asserts that he suffered from ulcer disease, dyspepsia and anemia during and since service.  Because dyspepsia is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that the theory of continuity of symptomatology is inapplicable to such claim.  Regarding ulcer disease and anemia, while the Veteran is competent to report symptoms that might be associated with ulcer disease and anemia, whether his reports establish he has continually since service had ulcer disease and anemia (claims anemia is secondary to ulcer disease in service) is a medical question.  See Jandreau, supra.  The Veteran is a layperson and does not profess to have had any medical training, nor does he cite to supporting medical opinion or treatise evidence.  Therefore, he is not competent to establish by his own opinion that he has had ulcer disease and anemia since service, and his opinion in the matters is not probative evidence.  As there is no competent evidence that ulcer disease and anemia was manifested earlier than many years following service, service connection for such diseases on the basis that they began in service, and have persisted since, is not warranted.

Service connection for ulcer disease, dyspepsia and anemia may nonetheless still be established by competent evidence that the disorders are etiologically related to a disease or injury in service.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the Veteran has presented no such evidence.  Once again, it is noteworthy that he is a layperson, and his own opinion in these matters has no probative value.  There is no competent (medical) evidence in the record that addresses the matter of a nexus between the Veteran's claimed disorders and service.  The Veteran has not been afforded VA examinations in connection with his claims for service connection for ulcer disease, dyspepsia and anemia.  As the evidence of record is against finding credible evidence of an event, injury, or disease during the Veteran's period of service that would support a finding of incurrence or aggravation of the claimed disorders, a VA examination is unnecessary as it is not reasonably likely to result in favorable findings.  The preponderance of the evidence is against these claims for service connection on a direct basis.  

Inasmuch as the Veteran was claiming secondary service connection as an alternative theory of entitlement for anemia, the Board notes that he is not service-connected for ulcer disease.  Consequently, the Board need not consider this theory of entitlement as it is moot.  

Accordingly, the benefit-of-the-doubt rule does not apply; the appeal in the matters of entitlement to service connection for ulcer disease, dyspepsia and anemia, must be denied.  Gilbert, 1 Vet. App. at 55.




Urinary Disability

A February 2010 private consultation for micro hematuria revealed assessment of microscopic hematuria, minimal symptomatology but with high risk due to smoking history and BPH [benign prostatic hypertrophy] with mild to moderate outlet obstruction symptoms.  A March 2010 private treatment report shows diagnoses of microhematuria felt to be secondary to probable calculus prostatitis, BPH with outlet obstruction and voiding dysfunction.  The impression from a March 2010 CT urogram was no finding by CT urogram to explain the Veteran's hematuria; no distal ureteral or bladder stone.  In a January 2011 private treatment report the diagnoses were microhematuria felt secondary to prostatic calculi and BPH, worsening urinary symptoms, frequency, urgency, and outlet obstruction.

On a June 2017 VA urinary tract conditions examination, the Veteran reported that his incontinence/dysuria started about 5 years ago.  He wears a pad.  He was seen by a doctor who told him he was getting old and that he was going to be incontinent.  He stated "they did a cath on me."  The VA examiner noted that the Veteran did not now have or had ever been diagnosed with a condition of the bladder or urethra of the urinary tract.  Further evaluation reveals he has a voiding dysfunction related to BPH that cause urine leakage and requires absorbent material which must be changed less than 2 times per day.  His voiding dysfunction causes increased urinary frequency and signs or symptoms of obstructed voiding.  The examiner noted that there is insufficient evidence to warrant or confirm a current diagnosis of an acute or chronic urinary incontinence/dysuria disorder or its residuals.  He had a normal examination and no functional limitations.  The examiner noted that no medical opinion can be rendered as no condition is diagnosed.  The examiner reasoned that the Veteran's records are silent for a diagnosed condition or treatment for incontinence/dysuria.  The Veteran did not report symptoms of dysuria.  He reported symptoms of urinary leakage consistent with his documented history of and age-related symptomology.  No records are available for review by a private urologist at Woodlands as mentioned by the Veteran.  In the absence of a diagnosed condition, there are no objective findings to support a diagnosis for incontinence/dysuria.

On review of the evidence, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for urinary disability.  In this regard, service treatment records are negative for any complaints, treatment or diagnosis of urinary disability of any kind.  His January 1979 service separation medical examination shows his genitourinary system was normal on clinical evaluation.  He also had a negative urinalysis.  The earliest postservice records for treatment for urinary disability are dated in February 2010, approximately 31 years after service.  The Veteran reported at the June 2017 VA urinary tract examination that his incontinence/dysuria started about 5 years ago.  Accordingly, service connection for urinary disability on the basis that such disability became manifest in service and persisted is not warranted.

Because urinary disability is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that the theory of continuity of symptomatology is inapplicable to such claim.  The Board acknowledges the Veteran's assertion of inservice occurrence.  However, the Veteran as a layperson is competent to report symptoms that might be associated with urinary disability.  He is not competent to provide evidence regarding the etiology of his urinary disability, which is an internal disorder beyond his capacity for lay observation.  Its etiology and development cannot be determined through observation or by sensation such as feeling.  As such, the Veteran is not a competent witness to render a medical opinion linking his urinary disability to service.  He does not have the training and expertise to do so.  See Jandreau, 492 F.3d 1372.

The competent evidence of is against the Veteran's claim.  There are private treatment reports of record whereas microhematuria was diagnosed and the physician noted that it was felt that microhematuria was secondary to probable calculus prostatitis, BPH with outlet obstruction and voiding dysfunction.  Moreover, the impression from a March 2010 CT urogram was that there was no finding by CT urogram to explain the Veteran's hematuria; there were no distal ureteral or bladder stone.  A November 2011 VA environmental examination report noted the Veteran had no blood in his stool or urine; he had been eating, drinking, voiding, and defecating in his normal fashion.  

The June 2017 VA examiner noted that there was insufficient evidence to warrant or confirm a current diagnosis of an acute or chronic urinary disability.  The examiner noted that treatment records show the Veteran has been evaluated for BPH.  The examiner noted further that the Veteran did not report symptoms of dysuria; he reported symptoms of urinary leakage consistent with his documented history of and age-related symptomology.  The Board finds the June 2017 VA examination probative in this matter as the examiner reviewed the Veteran's record, interviewed the Veteran for pertinent medical history and conducted an objective examination of the Veteran.

In summary, the most probative and persuasive competent evidence regarding the etiology is against the Veteran's claim.  Such evidence establishes that the Veteran's urinary disability is not related to an event or incurrence in service, but to other causes including BPH and his age.  The preponderance of the evidence is against the claim.  Accordingly, the benefit-of-the-doubt rule does not apply; the appeal in this matter of entitlement to service connection for urinary disability must be denied.  Gilbert, 1 Vet. App. at 55.

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

Where, as here, the appeal arises from the original assignment of a disability evaluation with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present, and the possibility of "staged" ratings for distinct periods of time when varying degrees of disability were shown are to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Residual Scars Associated with Ischemic Heart Disease

The Veteran's February 2011 claim for service connection for scars as secondary to the service-connected disability of ischemic heart disease, status post coronary artery bypass graft was granted and assigned a noncompensable rating from February 9, 2011 (date of claim) under 38 C.F.R. § 4.118, Code 7805 ("other scars").  The Veteran contends that the service-connected residual scars disability warrants a compensable rating.  

Scars not on the head, face, or neck are rated under Codes 7801, 7802, 7804, and 7805.  Because the Veteran's residual scars associated with ischemic heart disease are linear, the only applicable scar diagnostic codes are 7804 and 7805.  A compensable rating is warranted under Code 7804 for one or two scars that are painful or unstable.  Under Code 7805 other scars, including linear scars, and other effects of scars are evaluated under Codes 7800, 7801, 7802, 7804; and any disabling effect(s) not considered in a rating provided under Codes 7800-04, should be evaluated under an appropriate diagnostic code.

The September 2012 VA scars examination revealed the Veteran had residual scars on his chest and legs from coronary artery bypass graph April 2011.  He did not have any scars or disfigurement of the head, face or neck.  The scars were not painful or unstable, with frequent loss of covering of skin over the scars.  None of the scars were due to burns.  The Veteran had scars on the right medial knee that were linear measuring 3x0.1 cm.  Scars on the left lower extremity were linear and included a groin (4x0.3 cm), proximal medial thigh (3.5x0.l cm), left mid-medial thigh (3x0.1 cm) and distal medial thigh (4.5x0.1 cm).  There was a linear scar on the anterior trunk located centrally over the sternum; it measured 21x0.3 cm.  The posterior trunk was not affected.  There were no superficial or deep nonlinear scars.  The Veteran's scars did not result in limitation of function.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with any scar.  The diagnosis was scars, post coronary artery bypass graft, no functional limitations.  The Veteran's scars do not impact his ability to work.

The Board finds that a compensable rating is not warranted under Code 7804 or 7805 because there is no indication from the evidence of record that the scars were objectively tender, painful, unstable, or have any disabling effect, rather, they essentially have been presented as asymptomatic.  Thus, a compensable rating is not warranted for the residual scars associated with ischemic heart disease, under these or any other potentially applicable diagnostic codes associated with scars and their residual effects.  See 38 C.F.R. § 4.118.  Accordingly, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a compensable rating for residual scars associated with ischemic heart disease, must be denied.  Gilbert, 1 Vet. App. at 54-56.

Furthermore, the record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected residual scars disability.  On September 2012 VA examination, the examiner noted that the Veteran's scars did not impact his ability to work.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record in this instance.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)..



Lumbar DDD

The Veteran's February 2011 claim for service connection for lumbar DDD was granted and assigned a 10 percent rating effective February 9, 2011(date of claim) under 38 C.F.R. § 4.71a, Code 5237.  The Veteran contends that the service-connected lumbar disability warrants a higher rating.  

As noted, the Veteran's lumbar DDD is rated under 38 C.F.R. § 4.71a, Code 5237, which provides for rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankyloses of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankyloses of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankyloses of the entire spine.  Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Code 5243, Note (1). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A November 2008 lumbar spine CT [computed tomography] scan shows the Veteran had Grade I spondylolisthesis at L5-S1 with marked degenerative disk disease and posterior disk bulge.  Facet hypertrophy was also noted.  These findings created a moderate to severe degree of spinal stenosis at L5-S1.  There was posterior annular bulging from L2 through L5 minimal in the upper lumbar area and larger in the lower lumbar area.  The most significant finding was at the level of L5-S1 where there was a "narrowing of the spinal canal by nearly 50 percent and bilateral inferior neural foraminal encroachment."  History provided on the CT report stated "low back pain, lumbar radiculopathy".

On September 2012 VA spine examination, the Veteran reported that flare-ups did not impact the function of his back.  Range of motion testing revealed forward flexion to 75 degrees with painful motion beginning at that same point.  Extension was to 20 degrees with painful motion beginning at the same point.  Right and left lateral flexion was each to 20 degrees with painful motion beginning at the same points.  Right and left lateral rotation was each to 40 degrees with painful motion beginning at the same points.  Repetitive-use or range of motion testing after a minimum of 3 repetitions were forward flexion to 80 degrees; extension to 20 degrees; right and left lateral flexion each to 25 degrees; and right and left lateral rotation each to 40 degrees.  There was no additional limitation in range of motion of the lumbar spine following repetitive-use testing.  Functional loss and/or functional impairment of the lumbar spine were noted.  Pain on movement was the contributing factor for functional loss and/or functional impairment of the lumbar spine.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the lumbar spine.  There was no guarding or muscle spasm.  Muscle strength testing revealed normal strength.  There was no muscle atrophy.  Reflexes were normal.  Sensory examination also revealed normal findings.  Straight leg raising test results were negative.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  Other neurologic abnormalities or findings related to a lumbar spine disability, such as bowel or bladder problems, were not shown on examination.  The Veteran did not have intervertebral disc syndrome or any incapacitating episodes.  He did not use any assistive devices as a normal mode of locomotion.  He did not have any scars related to his lumbar spine disability.  X-rays of the lumbar spine showed degenerative lumbar disease at L3-4.  The diagnosis was lumbar spine DDD.  The Veteran's lumbar spine disability did not impact his ability to work.  

On June 2017 VA back conditions examination; the Veteran reported that he walks "wobbly."  He can stand no more than 5 minutes before he starts to ache.  He stated he has slight pain in the low back that is bearable.  He reported that he cannot run at all.  He did not report flare-ups of the back.  He reported functional loss or functional impairment of the back in that he cannot stand more than 5 minutes and cannot run.  On range of motion testing forward flexion was to 75 degrees, and extension was to 15 degrees.  Right lateral flexion was to 15 degrees and left lateral flexion was to 20 degrees.  Right lateral rotation was to 20 degrees and left lateral rotation was to 25 degrees.  There was no additional loss of function or range of motion after 3 repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the back.  There was no guarding or muscle spasm of the back.  There was no muscle atrophy.  Muscle strength testing showed bilateral hip flexion with normal strength, knee extension and ankle plantar flexion showed active movement against some resistance, ankle dorsiflexion revealed active movement against gravity.  Deep tendon reflexes were normal.  Sensory examination was normal and straight leg raising test results were negative.  There was no ankylosis of the spine.  There were no other neurologic abnormalities or findings related to the back disability such as bowel or bladder problems.  The Veteran did not have intervertebral disc syndrome of the lumbar spine.  He used a cane regularly.  His contralateral joint was normal.  There was no pain with weightbearing or non-weightbearing (at rest).  Passive range of motion could not be performed without risk of injury or perceived injury.  He had no scars related to his service-connected back disability.  X-rays (2012) showed "Degenerative bony spur formation seen throughout the lumbar spine."  The diagnosis was lumbar DDD with mild functional limitations.  The examiner noted that the Veteran's service-connected back disability did not impact his ability to work.

The evidence of record does not show any period of time when the Veteran's lumbar spine symptoms were of such nature as to warrant a rating in excess of 10 percent.  Thoracolumbar forward flexion has consistently been greater than 60 degrees, and the combined ranges of motion have consistently exceeded 120 degrees.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. at 205.  There has been no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  There is no evidence that the spine is ankylosed.  The Veteran has not endorsed having flare-ups.  The September 2012 and June 2017 VA examination findings during those examinations do not reflect pathology/impairment warranting an increase to the next higher (20 percent) rating.  

As the criteria for the 10 percent rating currently assigned encompasses the greatest degree of severity of the Veteran's lumbar DDD disability shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted.

The Board notes that by February 2017 rating decision service connection for lumbar radiculopathy, left and right lower extremities was granted as secondary to the service-connected lumbar DDD and assigned separate ratings of 20 percent each effective February 9, 2011 (date of claim).

Finally, the record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected lumbar DDD disability.  On September 2012 and June 2017 VA examinations, the examiners noted that the Veteran's lumbar spine disability did not impact his ability to work.  Consequently, the matter of entitlement to a TDIU is not raised by the record in this instance.  See Rice, 22 Vet. App. 447.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for a lumbar DDD disability. Accordingly, the appeal in the matter must be denied.  Gilbert, 1 Vet. App. at 54-56.

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. 366.


ORDER

Service connection for ulcer disease is denied.

Service connection for dyspepsia is denied.

Service connection for urinary disability is denied.

Service connection for anemia is denied.

Entitlement to a compensable rating for residual scars associated with ischemic heart disease is denied.

Entitlement to a rating in excess of 10 percent for lumbar DDD disability is denied.



REMAND

The claims of entitlement to service connection for bilateral cataracts and squamous cell carcinoma are remanded for further development.  The evidence reveals the Veteran was exposed to ionizing radiation during service.  The Veteran was exposed to ionizing radiation during training in the repair, maintenance and calibration of medical x-ray equipment while a student at the activity as noted in a Report of Exposure to Ionizing Radiation by the U.S. Army Medical Optical and Maintenance Agency.  The exposure period was from August 15, 1971 to September 18, 1971.  Skin cancer and posterior subcapsular cataracts are listed as a radiogenic disease in 38 C.F.R. § 3.311(b)(2) (diseases that may be induced by ionizing radiation); therefore these claims must be developed pursuant to the procedures outlined in 38 C.F.R. § 3.311, to include obtaining postservice treatment records (which remain outstanding and should specifically with regard to skin cancer, identify the site of each lesion, date skin cancer was first diagnosed, name and address of the physician that first treated the disease).  With regard to cataracts, the Veteran should identify the physician that diagnosed cataracts and provide the date cataracts were first diagnosed along with reports that reveal the date of the removal of cataracts.  Both claims are to be referred to the Under Secretary for Benefits for consideration.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should determine whether the Veteran receives VA treatment for his skin cancer and cataract disabilities and, if so, to secure for the record copies of complete clinical records of all VA treatment the Veteran has received.

2.  The AOJ should ask the Veteran to provide identifying information regarding (and the authorizations necessary for VA to secure records of) all private treatment he has received for his skin cancer and cataract disabilities (those not already of record).  The AOJ should then secure complete clinical records of all (those not already of record) evaluations and treatment the Veteran received for skin cancer and cataract disabilities.  If any such records identified are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to a VA request for records, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  The AOJ should thereafter arrange for the Veteran to be scheduled for a VA examination by a dermatologist to determine the nature and likely etiology of his skin cancer.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

a) Please identify the type of skin cancer diagnosed. 

b) Please identify when skin cancer was first diagnosed. 

c) Please identify the specific site of each lesion. 

d) Please identify the likely etiology for the Veteran's skin cancer.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such disability is related to his service, to include as due to exposure to ionizing radiation.

The examiner must explain the rationale for all opinions.  

4.  After completion of the above, the AOJ should follow the procedures as outlined in 38 C.F.R. § 3.311 and refer the claims (skin cancer and cataracts) to the Under Secretary for Benefits for consideration, as necessary. 

5.  The AOJ should then review the record and adjudicate the claims, to include consideration of the provisions of 38 C.F.R. § 3.311 (for claims based on exposure to ionizing radiation) and 38 C.F.R. § 3.303.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


